SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff John M. Daniels, Jr., appeals pro se from the District Court’s dismissal of his case upon defendants’ motion to dismiss or for summary judgment. Daniels v. Dep’t of Motor Vehicles, No. 3:03CV374(HBF), 2004 WL 834640 (D.Conn. Mar. 18, 2004).
The District Court dismissed plaintiffs Title VII claim for failure to state a claim under Rule 12(b)(6) because plaintiff did not allege that he was an employee of defendants’ or that he suffered an adverse employment action based on his disability. The Court granted summary judgment on plaintiffs ADA and Rehabilitation Act claims because there was no evidence in the record of discriminatory animus or ill will. After dismissing all of plaintiffs federal claims, the District Court declined to exercise supplemental jurisdiction over plaintiffs state law claims. We affirm the dismissal of plaintiffs claims for substantially the reasons stated by the District Court in its Ruling on Motion to Dismiss and/or Motion for Summary Judgment of March 18, 2004. Id.
Plaintiff claims on appeal that the District Court was biased against him. Plaintiff has provided no evidence of this claim and we see none in the record. Adverse rulings, in and of themselves, are not probative of judicial bias. Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994).
We likewise see no merit in plaintiffs challenges to the District Court’s denial of the motion for preliminary injunction and the denial of the motion to exclude expert evidence.
*45We have considered all of plaintiff’s claims on appeal and found them to be without merit. We hereby AFFIRM the judgment of the District Court.